DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 11-16, drawn to a step by step tutorial that shows a user how to perform a task, classified in G09B5/065.
II. Claims 7-10 and 17-20, drawn to playing a tutorial which detects speech and corrects the video position based on the speech detection, classified in G06F5/00.
The inventions are independent or distinct, each from the other because:
Inventions I (claims 1-6) and II (claims 7-10) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one of the group find no counterpart in the other groups and vice versa.  The independent claim, in invention I (claims 1-6) does not require a certain significant limitation of “detecting an utterance; determining that utterance is associated with the tutorial;” as found in the independent claim of invention II (claims 7-10).  In, addition, the independent claim in invention II (claims 7-10) does not require a certain significant limitation of “determining that a given step of the tutorial has finished playing;” as found in the independent claim of invention I (claims 1-10).   Furthermore, the 
Inventions I (claims 1-6) and II (claims 17-20) are related as process of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using the product.  For example, the product can be used to detect particular voice commands as shown in the recitation of invention II (claims 17-20) “detect with the user input interface, an utterance; determine that the utterance is associated with the tutorial”.  The product does not have to be used to determine a step of a tutorial has finished playing as shown in the recitation of invention I (claims 1-6) “determining that a given step of the tutorial has finished playing”.  Therefore, the inventions as claimed do not encompass overlapping subject matter, and therefore the inventions are distinct.  
Inventions I (claims 11-16) and II (claims 7-10) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using the product.  For example, the product can be used to determine a given step of the tutorial has finished playing as shown per the recitation in invention I (claims 11-16) “determine that a given step of the tutorial has finished playing”.  The product does not have to be used to detect voice commands as shown per the recitation in .  
Inventions I (claims 11-16) and II (claims 17-20) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one of the group find no counterpart in the other groups and vice versa.  The independent claim, in invention I (claims 11-16) does not require a certain significant limitation of “detect with the user input interface, an utterance; determine that the utterance is associated with the tutorial;” as found in the independent claim of invention II (claims 17-20).  In, addition, the independent claim in invention II (claims 17-20) does not require a certain significant limitation of “determine that a given step of the tutorial has finished playing” as found in the independent claim of invention I (claims 11-16).   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two inventions would require a completely different text search and class search.  For example, the two inventions would require a separate search in each of their own CPC . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/L.D.V/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715